Citation Nr: 1542905	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  13-34 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for right shoulder condition.

2.  Entitlement to service connection for a right knee condition.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1980 to February 1993 and from October 2005 to February 2006.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision of the Anchorage, Alaska, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned in December 2014.

In May 2015, the Board requested a medical expert opinion from the Veterans Health Administration (VHA) pursuant to 38 C.F.R. § 20.901 (2015).  The opinion was obtained in September 2015.

The Board recognizes that the Veteran has four additional claims for service connection on appeal and, in connection with those claims, a videoconference hearing before a Veterans Law Judge has been scheduled.  Accordingly, those claims will be decided in a separate Board decision to be issued at a later date.


FINDINGS OF FACT

1.  The Veteran's current right shoulder impingement syndrome with arthritis, rotator cuff tendonitis, and bicep tendonitis and muscular atrophy is related to her active service.

2.  The Veteran's current right knee patellofemoral syndrome with degenerative arthritis is related to her active service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for right shoulder impingement syndrome with arthritis, rotator cuff tendonitis, and bicep tendonitis and muscular atrophy have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for right knee patellofemoral syndrome with degenerative arthritis have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish service connection on a direct basis, there must be sufficient evidence of (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran seeks service connection for a right shoulder condition and a right knee condition.  For the reasons that follow, the Board finds that service connection for both conditions is warranted.

The evidence shows that the Veteran has current diagnoses of right shoulder impingement/rotator cuff tendonitis and right knee patellofemoral syndrome.  See September 2015 VHA opinion.  Radiographic imaging in September 2011 confirmed the presence of degenerative arthritis in both joints.  An addendum to an April 2011 VA examination appeared to indicate that the Veteran's right shoulder issues were also related to or manifested by right bicep short head tendonitis rupture with muscular atrophy.  Thus, the Board finds that there are current diagnoses of right shoulder and knee disabilities; the first element of service connection is met.

The evidence also shows that the Veteran complained of problems with her right shoulder and right knee in service.  A February 2006 service treatment record shows that she sought treatment after experiencing right shoulder pain for several months after moving a heavy plate.  A September 2005 service treatment record shows that she was diagnosed with patellofemoral syndrome, and treatment records from the following November and December show that she continued to complain of knee pain.  Thus, the second element of service connection, an in-service incurrence of disease of injury, is met.

In September 2015, the Board obtained the VHA expert medical opinion from an orthopedic surgeon to assist in determining the etiology of the Veteran's current conditions.  The orthopedist opined that there appeared to be a direct relationship between the Veteran's in-service shoulder injury and her subsequent persistent disabling condition, right shoulder impingement/rotator cuff tendonitis.  With regard to the knee condition, the orthopedist stated that it was difficult to identify a pathology due to a consistent failure of treatment provider's to address the Veteran's knee complaints.  Nevertheless, the orthopedist concluded that there appeared to be a direct relationship between the knee condition sustained in service and a subsequent persistent disabling condition, patellofemoral syndrome.

The Board finds the September 2015 opinion to be persuasive and of probative value due to the medical expertise of the author and because it was apparent in the opinion that the author reviewed and considered the entire claims file.  With regards to the etiological opinion on the knee disability, the Board acknowledges that it is contradicted by the September 2011 VA examination report, which found no relation to service because there was no evidence of right knee problems in military service; however, the Board finds that this statement/rationale is inaccurate and, therefore, assigns it little weight.  Accordingly, the Board finds that the preponderance of the evidence establishes that the Veteran's present right shoulder and knee disabilities are related to active service.

All three elements of service connection have been met.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  As there exists multiple related diagnoses for each condition, the Board finds that they are best characterized as (1) right shoulder impingement syndrome with arthritis, rotator cuff tendonitis, and bicep tendonitis and muscular atrophy, and (2) right knee patellofemoral syndrome with degenerative arthritis.  Service connection for these disabilities is therefore warranted.


ORDER

Service connection for right shoulder impingement syndrome with arthritis, rotator cuff tendonitis, and bicep tendonitis and muscular atrophy is granted.

Service connection for right knee patellofemoral syndrome with degenerative arthritis is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


